NO.
07-10-0511-CR
                                                                              
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                            JANUARY 19, 2011
                                            ______________________________
 
                                                           KEITH
RAY MILLER,
 
Appellant
 
                                                                            V.
 
                                                        THE
STATE OF TEXAS,
 
Appellee
                                         _________________________________
 
                       FROM
THE 100th DISTRICT COURT OF CARSON COUNTY;
 
                                  NO.
3979; HON. STUART MESSER, PRESIDING
                                           _______________________________
 
                                                       Abatement
and Remand
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
Appellant Keith Ray Miller appeals his
conviction for possession of marijuana. 
The clerk=s record was filed on December 20,
2010.  The reporter=s record was due on December 13, 2010.  On January 18, 2011, the court reporter filed
a request for extension of time to file the reporter’s record, stating that she
has not received a notice of appeal or a written designation for the record
from appellant’s counsel.  In addition,
the trial judge received a letter from appellant’s counsel stating that appellant
does not wish to appeal.
Accordingly, we abate this appeal and
remand the cause to the 100th District Court of Carson County (trial court) to
determine the following issues:
1. 
whether appellant desires to prosecute the
appeal; 
         2.  whether appellant is
indigent;
                       3.  whether the
appellant is entitled to a free appellate record due to his indigency;
 
                        4.  when the reporter’s record can reasonably be
filed (given the length of trial and size of the record) in a manner that does
not unduly delay the prosecution if this appeal.
 
 
The trial court shall 1) issue such orders it deems
necessary to address those issues, 2) execute findings of fact and conclusions
of law addressing the foregoing issues, and 3) cause to be developed a
supplemental clerk=s record containing its findings of fact and
conclusions of law and all orders it may issue as a result of its hearing in
this matter.  Additionally, the district
court shall then cause the supplemental record to be filed with the clerk of
this court on or before February 17, 2011. Should further time be needed by the
trial court to perform these tasks, then same must be requested before February
17, 2011.
It is so ordered.
Per
Curiam
 
Do
not publish.